47 F.3d 1180
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Richard L. LAMBERT, Appellant,v.Jesse BROWN, Secretary of Veterans Affairs, Appellee.
No. 94-7055.
United States Court of Appeals, Federal Circuit.
Jan. 4, 1995.

1
Vet.App.


2
MOTION GRANTED.

ORDER

3
Upon reading and considering appellant's unopposed motion for an order vacating and remanding this matter, it is


4
ORDERED that, for good cause shown, the motion of appellant, Richard L. Lambert, for an order vacating the Jan. 13, 1994 order of the U.S. Court of Veterans Appeals and remanding this matter to that court for further proceedings consistent with our disposition in Jones and Karnas v. DVA (Nov. 29, 1994) is GRANTED.